           Case 1:21-cv-01108-BAM Document 5 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL PHELPS,                                         Case No.: 1:21-cv-01108-BAM (PC)
12                          Plaintiff,                     ORDER DENYING IN FORMA PAUPERIS
                                                           APPLICATION WITHOUT PREJUDICE
13              v.
                                                           (ECF No. 2)
14    MANUEL PEREZ, et al.,
                                                           ORDER TO SUBMIT PRISONER
15                          Defendants.                    APPLICATION TO PROCEED IN FORMA
                                                           PAUPERIS OR PAY FILING FEE WITHIN
16
                                                           FORTY-FIVE (45) DAYS
17

18

19             Plaintiff Paul Phelps (“Plaintiff”) is a county jail inmate proceeding pro se in this civil

20   rights action under 42 U.S.C. § 1983. Plaintiff filed this action on July 22, 2021, (ECF No. 1),

21   together with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, (ECF

22   No. 2).

23             Plaintiff’s application is incomplete. Although Plaintiff has signed the application,

24   Plaintiff has failed to submit a certified copy of his trust account statement. Plaintiff must submit

25   a completed form and a certified copy of his trust account statement if he wishes for the

26   application to be considered.

27   ///

28   ///
                                                           1
        Case 1:21-cv-01108-BAM Document 5 Filed 08/02/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED as follows:

 2          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED,

 3   without prejudice;

 4          2.      The Clerk of the Court is directed to serve this order and a blank in forma pauperis

 5   application for a prisoner on Plaintiff;

 6          3.      Within forty-five (45) days from the date of service of this order, Plaintiff shall

 7   file the attached application to proceed in forma pauperis, completed and signed, including a

 8   certified copy of his trust account statement for the past six months, or in the alternative, pay the

 9   $402.00 filing fee for this action;

10          4.      No extension of time will be granted without a showing of good cause; and

11          5.      Plaintiff is warned that the failure to comply with this order will result in

12   dismissal of this action, without prejudice.

13
     IT IS SO ORDERED.
14

15      Dated:     August 2, 2021                              /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
